Citation Nr: 0409701	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  98-16 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to Department of Veterans Affairs Dependency and 
Indemnity Compensation (DIC) benefits for the cause of the 
veteran's death pursuant to the provisions of 38 U.S.C.A. § 1151.

2.  Entitlement to dependents' educational assistance pursuant to 
Title 38, United States Code, Chapter 35.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney



ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran had active military service from November 1943 to July 
1945.  

This appeal comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 1998 and later rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas, that determined there was no clear and unmistakable error 
(CUE) in an April 1954 RO rating decision for failing to grant a 
60 percent evaluation for traumatic amputation of three fingers of 
the right hand; determined that there was no CUE by the RO for 
failing to notify the veteran of a reduced evaluation for a 
psychiatric disability in the April 1954 RO rating decision; 
denied entitlement to service connection for the cause of the 
veteran's death; denied entitlement to DIC for the cause of the 
veteran's death pursuant to the provisions of 38 U.S.C.A. § 1151; 
denied entitlement to DIC for the cause of the veteran's death 
pursuant to the provisions of 38 U.S.C.A. § 1318; denied 
entitlement to Dependents' Educational Assistance pursuant to 38 
U.S.C.A. Chapter 35; denied entitlement to accrued benefits; and 
denied entitlement to nonservice-connected death pension benefits.  
The appellant, the surviving spouse of the veteran, perfected a 
timely appeal of these determinations to the Board.

When this matter was initially before the Board in December 2000, 
the Board denied each of the appellant's claims.  The appellant 
appealed the December 2000 Board decision to the United States 
Court of Appeals for Veterans Claims (Court), which in an April 
2001 order, granted the parties' joint motion to vacate and remand 
the issues of entitlement to DIC for the cause of the veteran's 
death pursuant to the provisions of 38 U.S.C.A. § 1151 and to 
dependent's educational assistance pursuant to 38 U.S.C.A. Chapter 
35; the other claims were thus dismissed, and the case was 
returned to the Board.

In September 2001, the Board remanded the case to the RO for 
additional development and adjudication.  Thereafter, in a January 
2003 decision, the Board again denied the appellant's claims of 
entitlement to DIC benefits for the cause of the veteran's death 
under the provisions of 38 U.S.C.A. § 1151 and for dependents' 
educational assistance pursuant to Title 38, United States Code, 
Chapter 35.  

In July 2003, the Board vacated the January 2003 decision in light 
of the appellant's outstanding request to testify at an RO 
hearing; the Board held that the failure to schedule her for such 
a hearing constituted a violation of due process.  The Board 
simultaneously remanded the matter, instructing the RO to schedule 
the appellant for an RO hearing and to thereafter readjudicate her 
claims.  

In August 2003, while the case was in remand status, the 
appellant's attorney faxed a statement to the RO in which he 
indicated that due to her advanced age and poor health, the 
appellant was not able to travel to Waco, Texas, to testify at a 
hearing.  Instead, her attorney proposed preparing a "written 
deposition/statement" that he would "obtain" by taking her 
testimony at her residence, and requested that the RO approve this 
proposal.  In a September 2003 letter, the RO, noting the 
appellant's inability to travel, granted her attorney's request to 
submit a written deposition transcript or statement in lieu of 
having her testify at an RO hearing, provided the attorney did so 
within 60 days of the date of the letter.  In October 2003, the 
appellant's attorney submitted a copy of the transcript of the 
appellant's deposition, which had been conducted earlier that 
month.  Under the circumstances, the Board finds that the 
appellant's request to testify at an RO hearing has been 
satisfied.



FINDINGS OF FACT

1.  The veteran died in August 1997, at the age of 79.  The 
immediate cause of death was staphylococcal septicemia due to or 
as a consequence of decubitus ulcer and cardiac failure.  Chronic 
bronchitis was a significant condition contributing to death but 
not resulting in the underlying cause of death.

2.  The facts in this case are not so complex as to require 
requesting an opinion from an independent medical expert as to 
whether the veteran sustained an additional injury or death due to 
VA medical care that was either negligent or a consequence that 
was not reasonably foreseeable.

3.  The veteran's atrial valve replacement surgery performed by VA 
in March 1997 was not the proximate cause of the veteran's death 
in August 1997, it was not reasonably unforeseeable, and competent 
medical evidence of VA fault leading to the veteran's death is not 
shown.  

4.  At the time of death, the veteran did not have a permanent and 
total service-connected disability, and a service-connected 
disability has not been implicated in his death.  


CONCLUSIONS OF LAW

1.  The requirements for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for the cause of the veteran's 
death are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2003); 38 
C.F.R. § 3.358 (2003).

2.  The need for an opinion from an independent medical expert is 
not shown.  38 U.S.C.A. §§ 5109, 7109 (West 2002); 38 C.F.R. §§ 
3.328, 20.901(d), 20.902 (2003).

3.  The required conditions for eligibility for dependents 
educational assistance under Chapter 35, Title 38, United States 
Code, have not been met.  38 C.F.R. §§ 3.807, 21.3020, 21.3021 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 
5100, 5103, 5103A, 5107, and 5126, and codified as amended at 
5102, 5103, 5106 and 5107 (West 2002)) redefined VA's duty to 
assist a veteran in the development of a claim.  Guidelines for 
the implementation of the VCAA that amended VA regulations were 
published in the Federal Register in August 2001.  66 Fed. Reg. 
45620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).  This liberalizing law is 
applicable to these claims because they are currently pending 
before VA.  See Bernklau v. Principi, 291 F.3d 795, 806 (Fed. Cir. 
2002).  The Board finds that all relevant evidence has been 
obtained with regard to the appellant's claims of entitlement to 
DIC benefits for the cause of the veteran's death under the 
provisions of 38 U.S.C.A. § 1151 and to dependents' educational 
assistance pursuant to Title 38, United States Code, Chapter 35, 
and that the requirements of the VCAA have been satisfied.

In the September 2001 remand, the Board instructed the RO to 
advise the appellant of the evidence needed to substantiate her 
claims and of her right to submit additional evidence, such as a 
medical opinion showing that the veteran's heart surgery at a VA 
medical facility in March 1997 caused additional disability that 
caused or contributed to the death, which the RO did in a November 
2001 letter.  In further compliance with the Board's September 
2001 remand instructions, in June 2002, the RO sent the veteran's 
claims folders, including the clinical records of his VA 
hospitalization from March to June 1997, to be reviewed by a VA 
physician, who, in a report dated later that same month, addressed 
whether it was at least as likely as not that the veteran's 
treatment during his hospitalization at a VA Medical Center from 
March to June 1997 caused additional disease or injury or 
aggravated a disease or injury that caused or contributed to the 
veteran's death in August 1997.  In the report, consistent with 
the Board's directions, the examiner opined as to whether there 
was additional disability due to the VA treatment during this 
hospitalization.  In addition, pursuant to the Board's July 2003 
remand, and in light of the RO's approval of her request to do so, 
the appellant was interviewed by her attorney in October 2003, and 
a transcript of that deposition has been associated with the 
claims folder; it was initially considered by the RO in its 
November 2003 rating action, a copy of which was issued to the 
appellant as part of the Supplemental Statement of the Case (SSOC) 
dated later that same month.

In the RO's Statement of the Case (SOC) and other SSOCs, in the 
Board's December 2000 and January 2003 decisions, as well as in 
the Board's September 2001 and July 2003 remands, which discuss 
the pertinent evidence, and the laws and regulations related to 
the claims, VA essentially notified the appellant and her attorney 
of the evidence needed by the appellant to prevail on these 
claims.  Further, in the November 2001 letter, the RO notified the 
appellant of the evidence needed to substantiate her claims and 
offered to assist her in obtaining any relevant evidence.  By way 
of these communications, VA gave notice of what evidence the 
appellant needed to submit and what evidence VA would try to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see 
also VAOPGCPREC 1-2004 (2004).  Moreover, in light of the 
voluminous medical evidence relating to the veteran's medical care 
prior to, during and subsequent to the March through June 1997 VA 
hospitalization as well as the circumstances of his August 1997 
death, there is no identified evidence that has not been accounted 
for and the appellant's attorney has been given the opportunity to 
submit written argument.  

Under the circumstances, the Board finds that the appellant has 
been provided with adequate notice of the evidence needed to 
successfully prove her claims and that there is no prejudice to 
her by appellate consideration of the claim at this time, without 
a third remand of the case to the RO for providing additional 
assistance to the appellant in the development of her claims as 
required by the VCAA or to give her attorney another opportunity 
to present additional evidence and/or argument.  Bernard v. Brown, 
4 Vet. App. 384 (1993); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary development 
and that there is no reasonable possibility that further 
assistance would aid her in substantiating her claims.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist her in the development of these 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

Finally, with respect to the appellant's Chapter 35 claim, in 
light of the Board's 1151 determination, VA's duties to notify and 
assist contained in the VCAA are not applicable because the law, 
rather than the evidence, is dispositive.  See Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Mason v. Principi, 16 Vet. App. 129, 132 (2002).

II.  Entitlement to DIC for the cause of the veteran's death 
pursuant to the provisions of 38 U.S.C.A. § 1151

Background

In August 1998, the appellant filed a claim for DIC benefits under 
the provisions of 38 U.S.C.A. § 1151, contending, in essence, that 
the veteran's death was as a result of surgery he received at the 
VA in March 1997.  

The death certificate shows that the veteran died on August [redacted], 
1997, at the age of 79.  The immediate cause of death was listed 
as staphylococcal septicemia due to or as a consequence of 
decubitus ulcer and cardiac failure.  Chronic bronchitis was a 
significant condition contributing to death but not resulting in 
the underlying cause of death.  

A discharge summary from the Dallas, Texas, VA Medical Center 
shows that the veteran was admitted in March 1997 for surgical 
treatment for skin cancer.  Some abnormalities were noted on 
routine preoperative evaluation, which included an EKG showing a 
complete heart block.  The veteran reported having increasing 
fatigue over the past three to four months, but no chest pain.  
His past medical history was significant for congestive heart 
failure with an aortic stenosis, noted to be of unclear etiology, 
but first evident on a February 1987 echocardiogram; atrial 
fibrillation, noted since approximately the late 1980s; benign 
prostatic hypertrophy; colon polyps; right hand traumatic 
amputation of three fingers; and a gunshot wound to the left knee.  

The veteran was seen by the cardiovascular service, and based on 
prior studies, it was felt that an aortic valve replacement, 
porcine valve, was indicated.  The risk and benefits of surgery 
were explained to the veteran, including, but not exclusive of 
myocardial infarction, renal failure, stroke, limb loss, 
osteomyelitis, and transfusion death.  It was noted that the 
veteran understood and wanted to proceed with the operation.  On 
March 20, 1997, the veteran underwent an aortic valve replacement.  
Postoperatively, the veteran was found to have questionable aortic 
valve sepsis and questionable fungal endocarditis and was placed 
on antibiotics.  The report indicates that the veteran's main 
problem was his pneumonia through the remainder of his hospital 
stay.  He underwent tracheostomy due to prolonged mechanical 
ventilation.  His pneumonia resolved following what was described 
as long periods of antibiotic therapy.  The diagnoses at discharge 
were elective admission for complete heart block; history of 
chronic atrial fibrillation; congestive heart failure; chronic 
renal insufficiency; benign prostatic hypertrophy; colon polyps; 
and status post aortic valve replacement.  The veteran was 
transferred to Baylor Center for Restorative Care on June 2, 1997.  

A discharge summary from the Baylor University Medical Center 
shows that the veteran was admitted to the Baylor Center for 
Restorative care for the purpose of rehabilitation following his 
VA treatment.  On the day of his admission, he reportedly fell out 
of bed, partially pulling out a subclavian triple lumen catheter 
and striking his head.  The discharge summary stated that there 
was no external injuries, or internal injuries evident on CT scan 
of the head.  

In August 1997, the veteran was transferred to North Dallas 
Rehabilitation, where he was noted to have improved somewhat in 
his ability to get out of bed and begin to attempt physical 
therapy, walking and occupational therapy.  However, after 
approximately two weeks, he had evidence of worsening heart 
failure with fluid retention, weight gain, and no further progress 
in his rehabilitative efforts.  The veteran was transferred to the 
Presbyterian Hospital of Dallas on August 22, 1997, with acute 
dyspnea.  A death summary was significant for a history of aortic 
valve replacement at VA "complicated by heart failure, pneumonia 
and respiratory failure, renal insufficiency, long term 
ventilation, poor wound healing, rhythm disturbances, nonsustained 
ventricular tachycardia, G-tube and chronic aspiration."  An 
echocardiogram was conducted that revealed extremely severe left 
and right ventricular dysfunction.  He developed bacteremia and 
gradually slipped into a coma.  He died on the morning of August 
[redacted], 1997.  No autopsy was requested.  His final diagnoses were 
aspiration pneumonia; staphylococcal septicemia; aortic valve, 
status postoperative replacement with chronic and acute congestive 
heart failure; decubitus ulcer; atrial flutter; respiratory 
failure; tracheostomy status; history of tobacco use; and 
percutaneous gastrostomy status.  The cause of death identified on 
the death summary was aspiration pneumonia and staphylococcal 
sepsis superimposed on heart failure.  

As noted in the introduction, following the Court's April 2001 
order vacating the Board's December 2000 decision, in September 
2001, the Board remanded the case to the RO.  In doing so, the 
Board instructed the RO to advise the appellant of the evidence 
needed to substantiate her claims and of her right to submit 
additional evidence, such as a medical opinion, showing that the 
veteran's heart surgery at a VA Medical Center in March 1997 
caused additional disability that caused or contributed to the 
death of the veteran.  

In the remand, the Board also directed the RO to have the 
veteran's claims folders, including the clinical records 
concerning his VA hospitalization from March to June 1997, 
reviewed by an appropriate physician, who in a report was required 
to opine as to whether it was at least as likely as not that the 
veteran's treatment during his hospitalization at a VA Medical 
Center from March to June 1997 caused additional disease or injury 
or aggravated a disease or injury that caused or contributed to 
the veteran's death in August 1997.  The Board indicated that in 
arriving at this opinion, the physician should determine whether 
there was additional disability due to the VA treatment during 
this hospitalization, and if there was, whether the additional 
disability was a continuance or natural progression of disease or 
injury for which treatment was provided.

In compliance with the Board's September 2001 remand directions, 
the RO forwarded the veteran's claims file to a VA physician for 
an opinion as to whether it was at least as likely as not that the 
veteran's VA treatment while hospitalized from March to June 1997 
caused additional disease or injury or aggravated a disease or 
injury that caused or contributed to the veteran's death in August 
1997.  The examiner also noted that the RO requested that he opine 
as to whether there was additional disability during VA hospital, 
and if so, whether the additional disability was a continuation or 
a natural progression of the disease or injury for whether 
treatment was provided.

At the outset of his June 2002 report, the VA physician indicated 
that he had reviewed the veteran's extensive records in their 
entirety, including the clinical records related to his VA 
hospitalization beginning in March 1997.  He observed that, while 
hospitalized, the veteran was evaluated by the cardiology 
department, and that because of evidence of severe aortic 
stenosis, VA physicians recommended that he undergo aortic valve 
replacement with a porcine valve.  The examiner reported that the 
hazards of surgery were explained to the veteran and that he 
signed a permit for the operation and agreed to proceed with the 
surgery.

The physician stated that the surgery was performed on March 20, 
1997, at which time the diseased aortic valve was replaced by a 
porcine valve.  The physician added that following surgery the 
veteran developed elevated white blood count and evidence of right 
lower lobe pneumonia.  Because of increase in difficulty with 
breathing, a tracheostomy was performed on April 17, 1997.  The 
veteran was thereafter treated with antibiotics consisting of 
Vancomycin and Timentin.  He underwent long periods of antibiotic 
therapy for ongoing pneumonia, and prior to discharge from the 
hospital, his blood creatinine had stabilized and he was receiving 
anticoagulation therapy with Coumadin.  The examiner stated that 
the veteran's condition had improved sufficiently during three 
months in VA hospitalization and that he was transferred to the 
Baylor Hospital Restorative Unit, where a Dr. Luterman diagnosed 
him as having chronic congestive heart failure, chronic atrial 
fibrillation and post-operative pneumonia.

The examiner stated that there was no indication in the Dallas, 
Texas, VA Medical Center's records that the veteran developed a 
decubitus ulcer; he pointed out that the first showing of this 
problem was a June 25, 1997, diagnosis made at Baylor Hospital.  
The veteran's condition remained stable when he was transferred to 
the Restorative Unit until August 1, 1997.  The examiner indicated 
that the veteran was then transferred to the North Dallas 
Rehabilitation Center, where he remained until August 22, 1997, 
when he developed an episode of severe dyspnea, and he was taken 
to Presbyterian Hospital with a high fever and left-sided empyema.  
The veteran was diagnosed as having acute aspiration pneumonia and 
decubitus ulcer and a deconditioned state.  He was rigorously 
treated for the presence of heart failure, and blood cultures 
revealed positive Staphylococcus aureus; however, he noted that 
the exact site of the infection was never determined.  An 
echocardiogram showed a left and right ventricular dysfunction 
with an ejection fraction of only fifteen percent.  The physician 
stated that following rigorous treatment, the veteran fell into a 
coma and died quietly on the morning of August [redacted], 1997.  The 
examiner noted that the final hospital diagnoses were aspiration 
pneumonia; staphylococcal septicemia; aortic valve, status 
postoperative replacement with chronic and acute congestive heart 
failure; decubitus ulcer; atrial flutter; respiratory failure; 
tracheostomy status; history of tobacco use; and percutaneous 
gastrostomy status.

It was the physician's opinion, after reviewing all available 
records and reports that there was sufficient indication for 
removal of the veteran's diseased aortic valve with history of 
heart block and congestive heart failure to suggest that this 
procedure was performed in an attempt to prolong the veteran's 
life.  The examiner stated that the records were "quite clear" 
that the veteran signed a consent and was informed of possible 
complications, including death, and that the veteran indicated he 
wished to proceed with the operation.  In addition, he 
characterized the medical care at Dallas VA Medical Center 
following surgery as "excellent."  The examiner further indicated 
that although the veteran developed pneumonia, the disease was 
adequately treated with proper antibiotics and the veteran's 
condition improved sufficiently so that by June 2, 1997, he was 
transferred to the Baylor Restorative Unit.  

The examiner observed that although the veteran's status improved 
somewhat following his transfer, he underwent numerous 
complications while at the Restorative Center at Baylor Medical 
Center and finally at Presbyterian Hospital.  He reported that 
despite treating these complications according to the best medical 
standards of therapy, these conditions finally resulted in the 
veteran's death, which occurred five months after the original 
heart surgery to replace his severely diseased aortic valve at the 
Dallas, Texas, VA Medical Center, which he reiterated was 
performed in the "hope of prolonging the veteran's life."  The 
physician concluded that the veteran's ultimate death from 
multiple complications could not have been foreseen at the time of 
his original surgery.  

The RO considered the VA physician's June 2002 report, and in a 
July 2002 rating action, a copy of which was issued to the 
appellant as part of the SSOC dated later that same month, the RO 
confirmed and continued the denial of this claim.  In a January 
2003 decision, the Board also again denied the appellant's claim 
of entitlement to DIC benefits for the cause of the veteran's 
death under the provisions of 38 U.S.C.A. § 1151; however, as 
noted in the introduction, in light of the appellant's outstanding 
request to testify at an RO hearing, in July 2003, the Board 
vacated the January 2003 decision and remanded this case to 
schedule her for such a hearing.  

As discussed above, due to the appellant's age and health 
considerations, the RO granted her attorney's request to depose 
her in her home; the interview was conducted in October 2003, and 
the appellant's testifying was in lieu of her traveling to Waco, 
Texas, to appear at a hearing conducted before a hearing officer 
at the RO.  During the interview, the appellant reported that the 
veteran had heart problems when they married in October 1993.  The 
appellant indicated that the veteran was receiving treatment for 
heart problems and cancer prior to his March 1997 admission to the 
Dallas, Texas, VA medical facility.  She stated that VA physicians 
informed the veteran that he had a faulty value that needed to be 
replaced, and that he underwent that surgery on March 20, 1997.  
The appellant reported that following the surgery, one of the 
veteran's physicians, whom she identified, told her that he was in 
recovery but that he was not doing well, and that VA had put in a 
"faulty valve."  She further testified that the veteran was 
transferred to intensive care unit and placed on a ventilator for 
eleven weeks.  The appellant added that he was subsequently 
transferred to Baylor Medical Center and then to the North Dallas 
Rehabilitation Center, and that his condition improved at both 
facilities.  She stated that the veteran was thereafter 
transferred to Presbyterian Hospital, and that at that medical 
center, a Dr. Polinar told her that if VA had done additional 
surgery a few days after the March 20, 1997, operation, the 
veteran would have been strong enough to undergo the surgery and 
his condition would have improved, but that at that point it was 
too late because the veteran's condition was terminal.

Finally, in October 2003 written argument, the appellant's 
attorney objected to the selection of a VA physician to review the 
veteran's claims folder, maintaining that review by a VA physician 
in an 1151 claim was necessarily prejudicial because that examiner 
was evaluating the conduct, decisions and medical care provided by 
his colleagues at the Dallas, Texas, VA Medical Center.  In this 
regard, her attorney contended that 1151 cases, by their nature, 
are unlike those in which claimants are seeking service connection 
or an increased rating, and that "the dictates of fair play and 
due process" required that VA solicit the medical opinion of a 
non-VA physician.  Accordingly, citing 38 U.S.C.A. § 5109 and 38 
C.F.R. § 3.328, and in light of the reported complexity of this 
case, he argued VA needed to seek an independent medical opinion.

Analysis

38 U.S.C.A. § 1151 provides generally that, when a veteran suffers 
injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the result 
of the veteran's own willful misconduct or failure to follow 
instructions, and the injury or aggravation results in additional 
disability or death, then compensation, including disability, 
death, or DIC compensation, shall be awarded the same manner as if 
the additional disability or death were service connected.  The 
regulations implementing that statute appear at 38 C.F.R. §§ 3.358 
and 3.800.  They provide, in pertinent part, that in determining 
whether additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which the 
claim for compensation is based is compared with the physical 
condition subsequent thereto.  38 C.F.R. § 3.358(b)(1).  

Compensation is not payable if additional disability or death is a 
result of the natural progress of the injury or disease for which 
the veteran was hospitalized.  38 C.F.R. § 3.358(b)(2).  Further, 
the additional disability or death must actually result from VA 
hospitalization or medical or surgical treatment and not be merely 
coincidental therewith.  38 C.F.R. § 3.358(c)(1), (2).  In 
addition, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the expressed or implied consent of the veteran 
or, in appropriate cases, the veteran's representative.  
"Necessary consequences" are those which are certain or intended 
to result from the VA hospitalization or medical or surgical 
treatment.  38 C.F.R. § 3.358(c)(3).  

Earlier interpretations of the section 1151 and implementing 
regulations required evidence of negligence on the part of VA, or 
the occurrence of an accident or otherwise unforeseen event.  
These provisions were invalidated by the Court in Gardner v. 
Derwinski, 1 Vet. App. 584 (1991).  The United States Court of 
Appeals for the Federal Circuit issued a decision in the same 
case, Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), as did the 
United States Supreme Court, Brown v. Gardner, 115 S. Ct. 552 
(1994).  In March 1995, the Secretary published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the Supreme Court 
decision.  The amendment was made effective November 25, 1991, the 
date of the Gardner decision by the Court.  60 Fed. Reg. 14, 222 
(1995).  The interim rule was later adopted as a final rule, 61 
Fed. Reg. 25,787 (May 1996), and codified at 38 C.F.R. § 3.358(c) 
(1997).  Congress amended 38 U.S.C.A. § 1151, effective for claims 
filed on or after October 1, 1997, to preclude benefits in the 
absence of evidence of VA negligence or unforeseen event.  Pub. L. 
No. 104-204, 422(a), 110 Stat. 2926 (1996); see also VAOPGCPREC 
40-97 (1997).  The purpose of the amendment was, in effect, to 
overrule the Supreme Court's decision in the Gardner case, which 
(again) held that no showing of negligence was necessary for 
recovery under § 1151, as in effect at that time.  

The Board has considered the appellant's claim for entitlement to 
DIC benefits under the provisions of 38 U.S.C.A. § 1151 based on 
the veteran's VA treatment, and more specifically, in light of her 
contention that the veteran died due to VA surgery involving an 
aortic valve replacement at the Dallas, Texas, VA Medical Center 
in March 1997.  Following a careful review of all of the lay and 
medical evidence of record, the Board finds that the preponderance 
of the evidence is against this claim.  

As a preliminary matter, the Board observes that the appellant 
filed her claim under 38 U.S.C.A. § 1151 in August 1998, i.e., on 
or after October 1, 1997.  Thus, VA must adjudicate it in accord 
with the revised version of 38 U.S.C.A. § 1151.  See VAOPGCPREC 
40-97.  Thus, to prevail, the appellant must show that the 
veteran's death was either an unforeseen event or the result of VA 
negligence, in other words that VA was at fault in the veteran's 
death.  

The Board notes that there is substantial evidence in the claims 
file showing that the decline in the veteran's health that led to 
his death began contemporaneous with his admission to the VA 
hospital in March 1997 and subsequent aortic valve replacement 
surgery.  The record shows that the risks of surgery were 
explained to the veteran, including death, and that he signed a 
consent form indicating that he wished to proceed with the 
surgery.  Therefore, as death was identified as a possible risk to 
the veteran, the evidence does not support that the veteran's 
death was an unforeseen event.  The only remaining question is 
whether VA was at fault in its treatment of the veteran.  

To the extent that the appellant is asserting that the VA was at 
fault for removing a good aortic valve and installing a defective 
porcine valve, there is no medical evidence to support this 
conclusion.  The medical evidence includes the findings of an EKG 
showing a complete heart block, as well as other studies 
indicating to the cardiovascular service at the VA Medical Center 
that aortic valve placement was warranted.  Further, a VA 
physician reviewing the clinical data surrounding the veteran's VA 
hospitalization and his subsequent aortic valve replacement opined 
that replacement of the veteran's diseased aortic valve was 
medically indicated in order to prolong the veteran's life.  There 
is no evidence that all appropriate medical care was not rendered, 
notwithstanding the complications that followed his surgery.  
Moreover, the Board notes that the June 2002 VA examiner 
specifically concluded that the veteran's ultimate death from 
multiple complications could not have been foreseen at the time of 
his original surgery.  In addition, the reviewing physician 
characterized the veteran's medical care at the VA Medical Center 
as excellent.  

Thus, the only competent medical evidence addressing whether there 
is a link between the veteran's March 1997 VA surgery or treatment 
the veteran received, and his subsequent death rules out such a 
connection, and there is no competent medical evidence of VA 
fault.  The fact that the replacement valve was not operating 
properly at the time of his terminal admission to the Presbyterian 
Hospital is not evidence that VA was at fault in having replaced 
the valve, particularly in light of the numerous complications 
that surrounded his death, which included heart failure, pneumonia 
the respiratory failure, renal insufficiency, long term 
ventilation, poor wound healing, rhythm disturbances, nonsustained 
ventricular tachycardia, G-tube and chronic aspiration, left and 
right ventricular dysfunction and bacteremia.  

In light of the foregoing, the Board but must deny this claim 
because the preponderance of the competent medical evidence is 
against a finding that the veteran's death was due to an 
unforeseen event or that VA was at fault in causing his death.  
Although the Board does not question the sincerity of the 
appellant's  conviction that the veteran's death was due to 
negligent VA care, the Board notes that, as a lay person, the 
appellant is not competent to establish a medical diagnosis or 
show a medical etiology merely by her own assertions; such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions; see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Because the appellant is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, and since the preponderance of the 
medical evidence is against a showing that VA was negligent in the 
medical care it provided to the veteran, whose death was not, 
unfortunately, an unforeseen consequence of the March 1997 VA 
surgery, there is no basis upon which to grant her DIC claim.

In reaching this determination, the Board also acknowledges the 
appellant's argument that the June 2002 VA examiner was biased 
against the appellant because he was a VA physician commenting on 
the care provided to the veteran by other VA examiners at that 
facility; however, the Board finds the argument to be wholly 
without merit.  Initially, the Board points out that neither the 
appellant nor her attorney objected to the Board's selection of a 
VA examiner to review the veteran's medical records and address 
this issue until after learning of the June 2002 VA examiner's 
well-reasoned, albeit negative, opinion.  Further, other than the 
mere allegation, neither the appellant nor her attorney has set 
forth any arguments or provided any proof to support the charge.  
Therefore, as regards the appellant's request for an opinion from 
an independent medical expert concerning the issue of whether the 
surgery performed by VA in March 1997 caused the veteran's death, 
the Board finds that the medical evidence in this case does not 
present a complex medical question or controversy.  Hence, good 
cause not being shown, an opinion for an independent medical 
expert is not required under 38 C.F.R. § 3.328 and 38 C.F.R. § 
20.901(d).  See also 38 U.S.C.A. §§  5109, 7109; 38 C.F.R. § 
20.902. 

Finally, with respect to the appellant's report that a VA 
physician, as well as a Dr. Polinar, allegedly told her that VA 
was negligent in the care it provided to the veteran and that such 
negligence contributed to his death, the Board notes that what a 
physician purportedly said, filtered as it is through a lay 
person's sensibilities, is simply too attenuated and inherently 
unreliable to constitute the competent medical evidence.  See 
Carbino v. Gober, 10 Vet. App. 507, 510 (1997), aff'd sub nom., 
Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999); Robinette v. Brown, 
8 Vet. App. 69, 77 (1995).  The Board emphasizes that this is 
especially true in the this case where that assertion is directly 
contradicted by the opinion offered by the June 2002 VA examiner, 
who as discussed above carefully reviewed all of the veteran's 
pertinent medical records specifically to determine whether VA 
negligence led to the veteran's death.  Thus, this assertion must 
be rejected.

III.  Entitlement to Dependents' Educational Assistance.

The appellant has also raised the issue of entitlement to 
Dependents' Education Assistance benefits under 38 U.S.C.A. 
Chapter 35.  In Sabonis v. Brown, 6 Vet. App. 426 (1994), the 
Court held that in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the law.  
Because the Board has denied service connection for the cause of 
the veteran's death as well as to DIC benefits for the cause of 
the veteran's death pursuant to the provisions of 38 U.S.C.A. § 
1151, and since the record reflects that the veteran was not 
evaluated as having disability total and permanent in nature as a 
result of service connected disability at the time of his death, 
any child or surviving spouse of the veteran is not eligible for 
such benefits, and entitlement to Dependents' Educational 
Assistance Benefits is not warranted as a matter of law.  38 
U.S.C.A. § 3501(a);  38 C.F.R. §§ 3.807, 21.3020, 21.3021.



ORDER

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1151 is denied.  

Entitlement to dependents educational assistance pursuant to Title 
38, United States Code, Chapter 35 is denied.  



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



